Title: April 11. Saturday.
From: Adams, John
To: 


       Went to Versailles, with Dr. Franklin and Mr. Lee—waited on the Count De Vergennes, the Secretary of foreign Affairs—was politely received.—He hoped I should stay long enough to learn French perfectly—assured me, that every Thing should be done to make France agreable to me—hoped the Treaty would be agreable, and the Alliance lasting.—I told him I thought the Treaty liberal, and generous—and doubted not of its speedy Ratification. I communicated to him the Resolutions of Congress respecting the Suspension of Burgoines Embarkation, which he read through, and pronounced Fort bon.
       
       I was then conducted to the Count Maurepas, the Prime Minister, was introduced by Dr. F. as his new Colleague and politely received.
       I was then shewn the Palace of Versailles, and happened to be present when the King passed through, to Council. His Majesty seeing my Colleagues, graciously smiled, and passed on. I was then shewn the Galleries, and Royal Apartments, and the K’s Bedchamber. The Magnificence of these Scaenes, is immense. The Statues, the Paintings, the every Thing is sublime.
       We then returned, went into the City, and dined with the Count where was the Count De Noailles, his Secretary, and 20 or 30 others, of the Grandees of France. After Dinner, We went in the Coach, to see the Royal Hospital of Invalids, the Chappell of which is immensely grand, in Marble and Paintings and Statuary.
       After this We went to the Ecole militaire, went into the Chapell and into the Hall of Council &c. Here We saw the Statues of the great Conde, Turenne, Luxembourg, and Saxe. Returned and drank Tea, at Mm. Brillons, who lent me Voyage picturesque de Paris, and entertained Us, again, with her Music, and her agreable Conversation.
      